Berdon, J.,
concurring. While I agree with the majority that double jeopardy bars one of the two conspiracy convictions, I disagree with the procedure ordered on remand. Before this court’s holding in State v. Chicano, 216 Conn. 699, 584 A.2d 425 (1990), cert. *464denied, , 111 S. Ct. 2898, 115 L. Ed. 2d 1062 (1991), a successful double jeopardy claim on appeal resulted in an order to remand the case to the trial court with direction to vacate both the impermissible sentence and the impermissible conviction. State v. John, 210 Conn. 652, 557 A.2d 93, cert. denied, 493 U.S. 824, 110 S. Ct. 84, 107 L. Ed. 2d 50 (1989); State v. Rawls, 198 Conn. 111, 502 A.2d 374 (1985); State v. Amaral, 179 Conn. 239, 425 A.2d 1293 (1979); State v. Goldson, 178 Conn. 422, 423 A.2d 114 (1979); State v. Napoleon, 12 Conn. App. 274, 530 A.2d 634, cert. denied, 205 Conn. 809, 532 A.2d 78 (1987); State v. Stellato, 10 Conn. App. 447, 523 A.2d 1345 (1987).
In Chicano, however, we adopted the remand procedure used by the United States Court of Appeals for the Second Circuit, whereby the trial court is directed to vacate only the sentence imposed for the impermissible conviction and leave the judgment of conviction intact by merging or combining it with the remaining conviction. State v. Chicano, supra, 725. The procedure was changed so that if the permissible conviction or sentence were invalidated later by collateral attack, then the impermissible conviction would be resuscitated and the defendant could be punished for that conviction rather than escaping all criminal liability. Id., 723. The rationale behind combining or merging the two convictions is to prevent the use of the impermissible conviction for any purpose except resuscitation. Id., 724.
I believe that Chicano was wrongly decided for the reasons expressed by the Appellate Court when it rejected the Second Circuit’s method in Napoleon. The Appellate Court agreed with the United States Supreme Court’s rationale in Ball v. United States, 470 U.S. 856, 105 S. Ct. 1668, 84 L. Ed. 2d 740 (1985), and recognized that keeping both convictions on the defendant’s record could have “ ‘potential adverse collateral *465consequences that may not be ignored. For example, the presence of two convictions on the record may delay the defendant’s eligibility for parole or result in an increased sentence under a recidivist statute for a further offense. Moreover, the second conviction may be used to impeach the defendant’s credibility and certainly carries the societal stigma accompanying any criminal conviction. . . . Thus, the second conviction, even if it results in no greater sentence, is an impermissible punishment.’ ...” (Citations omitted.) State v. Napoleon, supra, 280, quoting Ball v. United States, supra, 865.
The defendant has not requested that we reconsider Chicano; therefore, I concur in the result.